COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Dora “Yvette” Means and Russell Means v. Property Management
                          Contractors, LLC, William Gregory

Appellate case number:    01-21-00415-CV

Trial court case number: 112993-CV

Trial court:              149th District Court of Brazoria County

       Appellants’ Unopposed Motion for Leave to File Amended Reply Brief is GRANTED.
Appellants’ Amended Reply Brief is deemed filed.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra         ___
                   Acting individually


Date: February 24, 2022